DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Claim(s) 14-17 and 22-30 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 January 2022.
Applicant has indicated the following claims as readable on the elected Species B (Fig. 4-5) which are not believed to be generic to this species:
Claims 14-17 recite “wherein the adjustment part includes a proximal component and a distal component… axially moving the proximal and distal components of the adjustment part relative to one another”. However, the elected Species does not appear to have such a two component, “axially moving” adjustment part. In fact, none of the disclosed species appear to include such a configuration. Axially moving, cooperating engagements are disclosed (see e.g. 61, 60 or “lock rod” insertable into the piston rod – see Par. 60) – but these do not comprise two components which are provided as part of the “adjustment part” but are rather attributed as features of the piston rod.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 14-17 is/are alternatively rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 14-17, should Applicant argue that Claim 14 describes features which have been sufficiently disclosed in association with the elected Species B. Examiner submits that the claims are indefinite inasmuch as they do not appear to be sufficiently disclosed in the instant detailed disclosure so as to permit a user to establish the metes and bounds of such claim terminology. Specifically no such “proximal component” or “distal component” of the “adjustment part” are explicitly identified. As such, the claim creates confusion as to how the “adjustment part” should be defined and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-17 are alternative rejected as indefinite inasmuch that the scope of the claim cannot adequately be determined based upon the divergence between the instant claim language and the language used in the specification to describe the invention – see particularly Species B.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 2-6, 13, 18-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2004/0210199 (“Atterbury”).
Regarding Claim 2, Atterbury discloses a method of assembling a drug delivery device (Fig. 1), the method comprising:
securing a cartridge holder (42) having a medicament cartridge (22) disposed therein to a proximal housing (26) component of the drug delivery device in a manner such that a piston rod (122) secured to the proximal housing component is configured to operably engage a piston (34) that is axially slidable within the medicament cartridge for dispensing a dose of medicament from the medicament cartridge; and
axially positioning an adjustment part (35) relative to at least one of the piston and the piston rod such that the adjustment part abuts the piston and the piston rod (Fig. 4).

Regarding Claim 4, Atterbury discloses securing the cartridge holder and axially positioning the adjustment part are performed simultaneously (see Fig. 2/3 and Fig. 4 in series).
Regarding Claim 5, Atterbury discloses after axially positioning the adjustment part relative to at least one of the piston and the piston rod, the adjustment part contacts a proximal surface of the piston and a distal surface of the piston rod (see Fig. 4).
Regarding Claim 6, Atterbury discloses axially securing the adjustment part relative to at least one of the piston and the piston rod after axially positioning the adjustment part relative to at least one of the piston and the piston rod (see Fig. 4 – whereby the securement between the mating components of the proximal housing and the cartridge holder secures the position of the piston rod with respect to the adjustment part).
Regarding Claim 13, Atterbury discloses axially securing the adjustment part relative to the piston rod after axially positioning the adjustment part relative to at least one of the piston and the piston rod (see Fig. 4 – whereby the securement between the mating components of the proximal housing and the cartridge holder secures the position of the piston rod with respect to the adjustment part).
Regarding Claim 18, Atterbury discloses the adjustment part defines a receptacle (see Fig. 2).

Regarding Claim 20, Atterbury discloses sliding a distal portion of the piston rod within the receptacle of the adjustment part (see Fig. 2/3 and Fig. 4 in series)
Regarding Claim 21, Atterbury discloses disposing the medicament cartridge in the cartridge holder of the drug delivery device (see Fig. 1).
Claim(s) 2-8, 10-13, 18-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Publication No. 2011/0046567 (“Radmer”).
Regarding Claim 2, Radmer discloses a method of assembling a drug delivery device (10), the method comprising:
Securing (via 22, 33 – Par. 65) a cartridge holder (20) having a medicament cartridge (40) disposed therein to a proximal housing (30) component of the drug delivery device in a manner such that a piston rod (see 160; see also generally 50) secured to the proximal housing component is configured to operably engage a piston (44) that is axially slidable within the medicament cartridge for dispensing a dose of medicament from the medicament cartridge (Par. 59, 68); and

Regarding Claim 3, Radmer discloses before axially positioning the adjustment part relative to at least one of the piston and the piston rod, the adjustment part is axially spaced from at least one of the piston and the piston rod (see Fig. 6-8).
Regarding Claim 4, Radmer discloses securing the cartridge holder and axially positioning the adjustment part are performed simultaneously (Par. 70 and 71).
Regarding Claim 5, Radmer discloses after axially positioning the adjustment part relative to at least one of the piston and the piston rod, the adjustment part contacts a proximal surface of the piston and a distal surface of the piston rod (see Fig. 10).
Regarding Claim 6, Radmer discloses axially securing the adjustment part relative to at least one of the piston and the piston rod after axially positioning the adjustment part relative to at least one of the piston and the piston rod (Par. 70, 71).
Regarding Claim 7, Radmer discloses axially securing the adjustment part relative to at least one of the piston and the piston rod comprises using adhesive (Par. 70).
Regarding Claim 8, Radmer discloses the adhesive is a curable adhesive, and axially securing the adjustment part relative to at least one of the piston and the 
Regarding Claim 10, Radmer discloses axially securing the adjustment part relative to at least one of the piston and the piston rod comprises adhering the adjustment part to the piston rod (Par. 70, 71).
Regarding Claim 11, Radmer discloses axially securing the adjustment part relative to at least one of the piston and the piston rod comprises bonding or welding the adjustment part (Par. 70, 71).
Regarding Claim 12, Radmer discloses bonding or welding the adjustment part to the piston rod (Par. 70, 71).
Regarding Claim 13, Radmer discloses axially securing the adjustment part relative to the piston rod after axially positioning the adjustment part relative to at least one of the piston and the piston rod (Par. 70, 71).
Regarding Claim 18, Radmer discloses the adjustment part defines a receptacle (see the female space between the wings 171 which receives a male component (162,161) of the piston rod.
Regarding Claim 19, Radmer discloses axially securing a distal end of the piston rod relative to the receptacle of the adjustment part after axially positioning the adjustment part relative to at least one of the piston and the piston rod (Par. 70, 71).

Regarding Claim 21, Radmer discloses disposing the medicament cartridge in the cartridge holder of the drug delivery device (see Fig. 1 or Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2011/0046567 (“Radmer”) as applied above, and further in view of U.S. Patent No. 6,569,115 (“Barker”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/16/2022